Citation Nr: 1036023	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a prostate condition, 
to include chronic urethritis and residuals of a urinary tract 
infection.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a chronic disability of 
the skin, to include tinea cruris of the groin and lichens 
simplex chronicus of the lower abdomen.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse and Observer D. J.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1977.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from August 2004 and May 2007 rating decisions of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), located in Decatur, Georgia.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in February 2009.  A transcript 
of that hearing has been associated with the claims file.

In a June 2009 decision, the Board, in part, reopened and 
remanded the claims for service connection for hearing loss and a 
prostate condition, to include residuals of a urinary tract 
infection, and remanded the claims for service connection for a 
neck disability and a chronic disability of the skin, to include 
pseudofolliculitis barbae of the face and tinea cruris of the 
groin.

In a May 2010 rating decision, the RO granted the claim for 
service connection for pseudofolliculitis barbae of the face.  
Thus, that aspect of the appeal is no longer before the Board.

The record now indicates that the Veteran's claimed prostate 
condition may include chronic urethritis and the chronic 
disability of the skin may include lichens simplex chronicus of 
the lower abdomen.  Thus, the issues have been recharacterized as 
listed on the title page.

The issue of entitlement to a total disability rating 
based on individual unemployabilty (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for a prostate 
condition, to include chronic urethritis and residuals of a 
urinary tract infection, and a chronic disability of the skin, to 
include tinea cruris of the groin and lichens simplex chronicus 
of the lower abdomen, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss did not originate in service or for many years 
thereafter, and the only competent opinion to address the 
question of whether the disorder is related to in-service noise 
exposure weighs against the claim.

2.  A neck disability did not originate in service or for many 
years thereafter, and it is not related to any incident of 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not 
met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  The criteria for service connection for a neck disability are 
not met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection for hearing loss and a neck disability in the 
August 2004 rating decision, he was provided notice of the VCAA 
in May 2004.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate a claim to reopen and a 
claim for service connection, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in June 2009, pertaining to the 
downstream disability rating and effective date elements of his 
claims, with subsequent readjudication in a May 2010 supplemental 
statement of the case (SSOC).  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 
Vet. App. 112.

In the June 2009 remand, the Board requested that the RO schedule 
the Veteran for VA examinations to determine the nature and 
etiology of his claimed disabilities.  The RO afforded him VA 
examinations in September 2009, and the examiner provided 
findings that were substantially responsive to the Board's 
request.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of 
the issues herein decided has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examination reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2009).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  If arthritis or sensorineural hearing loss is manifested 
to a degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).   Service connection may be also 
granted for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir.2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Hearing Loss

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran contends that his hearing loss is due to in-service 
aircraft noise exposure on the flight line.  

His DD Form 214 reflects that he served in the Air Force as a 
fuel specialist.  

His service treatment records reflect no complaints, findings, or 
diagnoses of any hearing loss.  An August 1973 entrance 
examination report reflects that audiometry revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
10
5
5
10
15

A July 1977 reference audiogram reflects exposure to jet engines 
and pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
10
10

A September 1977 discharge examination report reflects that 
audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

On the accompanying report of medical history, the Veteran denied 
having any hearing loss.

The above evidence indicates that no hearing loss was shown in 
service.  The Board notes, however, that the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A February 1987 VA audiological evaluation reflects that 
audiometry revealed pure tone thresholds, in decibels, as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
N/A
15
LEFT
10
10
5
N/A
25

Speech recognition scores on the Maryland CNC Word List were 100 
percent in both ears.  The examiner noted that the Veteran's 
hearing was within normal limits bilaterally.

An October 1998 VA treatment note reflects a history of hearing 
loss that was progressing.

A January 2004 VA treatment note reflects a history of bilateral 
hearing loss but examination revealed that the Veteran was able 
to hear whispers clearly.

During a September 2009 VA audiological evaluation, the Veteran 
reported a history of working around noisy aircraft and pump 
houses in the military and first noticing problems understanding 
speech in the late 1970s.  He denied occupational and 
recreational noise exposure.  The examiner indicated that hearing 
tests on entrance and separation from service were within normal 
limits bilaterally.

Audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
75
75
LEFT
60
55
60
75
75

Speech recognition scores on the Maryland CNC Word List were 80 
percent in the right ear and 84 percent in the left ear.  The 
examiner stated that, although test results were inconsistent, 
the Veteran had at least mild sensorineural hearing loss 
bilaterally.  The examiner then opined that any current hearing 
loss is less likely than not due to military noise exposure 
because military audio records indicate normal hearing 
bilaterally at separation from service.  

As indicated above, post-service evidence supports a finding of 
current hearing loss in each ear to an extent recognized as a 
disability as defined by 38 C.F.R. § 3.385.  However, the claim 
for service connection for hearing loss must be denied because 
the competent, probative evidence establishes that there is no 
medical relationship, or nexus, between the disability and 
service.

Although the Board finds credible the Veteran's assertions of in-
service noise exposure, there are no complaints of hearing loss 
until he filed his original claim for service connection for the 
disability in September 1986, almost 10 years after discharge.  
The passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Further, the February 1987 VA examination conducted in 
conjunction with that claim revealed normal hearing bilaterally.  
The first findings and diagnosis of actual hearing loss appear in 
the September 2009 VA examination, over 30 years after service.  

Moreover, the only competent opinion to address the etiology of 
the Veteran's hearing loss weighs against the claim.  The 
September 2009 VA examiner considered the Veteran's complaints 
and description of noise exposure, and the evidence in the claims 
file.  However, after examining the Veteran, the examiner opined 
that the Veteran's hearing loss was not caused by in-service 
noise exposure.  The examiner explained that the hearing test 
conducted upon separation showed normal hearing.  

The Board finds the above opinion probative and dispositive on 
the nexus question in the claim, based as it was on both 
evaluation of the Veteran and consideration of his documented 
medical history and assertions.  Hence, the only competent, 
probative opinion to address the relationship between the 
Veteran's current hearing loss and service weighs against the 
claim.  



Neck Disability

The Veteran contends that his neck disability is due to injuries 
in service.  He asserts that he injured his neck at the same time 
he injured his lower back, for which service connection has been 
granted.

His service treatment records reflect potential injuries to the 
neck but no abnormal findings or diagnoses.  In January 1976, he 
fell on ice landing on the side.  There was full range of motion 
of the back and neck without difficulty and x-rays revealed no 
abnormalities of the cervical or lumbar spine.  The diagnosis was 
of a muscle spasm from a fall.  In January 1977, he complained of 
neck pain for the past month.  In February 1977, he complained of 
pain in the left side of the neck.  There was no tenderness in 
the cervical, thoracic, or lumbosacral spine.  In April 1977, he 
was struck on the left shoulder by a vehicle on flight line.  He 
suffered a laceration to the left shoulder and the diagnosis was 
of a minor laceration to the left shoulder.  His September 1977 
separation examination report reflects a normal evaluation of the 
neck and spine, and the Veteran did not complain of any neck 
problems.  Thus, a chronic neck disability did not have its onset 
in service.

Post service, the Veteran filed a claim for a back disability in 
September 1986.  A February 1987 VA examination report reflects 
that a back condition was not found.  There was no mention of a 
neck disability at that time.  A May 2004 VA treatment note 
reflects the first complaint of neck pain.  This is over 25 years 
after discharge.  The passage of many years between discharge 
from active service and any medical complaints or documentation 
of a claimed disability is a factor that weighs against a claim 
for service connection.  Maxson, 230 F.3d at 1333.  Thus, the 
Veteran's neck disability did not have its onset for many years 
after separation from service.

A February 2009 VA treatment note reflects the opinion that the 
Veteran's chronic low back and neck pain could be possibly 
related to the injury sustained while in the military.

During a September 2009 VA spine examination, the Veteran 
reported an in-service history of falling on the flight line in 
1976, being bumped by a vehicle a few months later, and having 
neck problems intermittently.  He stated that his neck has locked 
up on him since service.  The examiner noted the in-service 
history of falling on the side and back and having pain in the 
left side of the neck.  The examiner gave a diagnosis of 
degenerative arthritis of the cervical spine.  Based on a review 
of the claims file, Veteran's history, and physical examination, 
the examiner opined that it is less likely as not that the 
current cervical spine condition was caused by or a result of 
service.  The examiner noted the in-service cervical spine 
problems in 1976 and 1977 but observed that the records from that 
time did not indicate any serious finding.  Thus, the Veteran's 
neck disability is not related to any incident of service.

The Board notes the February 2009 opinion from the Veteran's 
treating physician indicating a possible link between the neck 
pain and an injury in service.  However, the Court has held on 
numerous occasions that medical opinions which are speculative, 
general, or inconclusive in nature cannot support a claim.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, there 
is no indication that the physician reviewed the Veteran's claims 
file or was presented with a comparably accurate medical history; 
therefore, it appears that the opinion was not based on a full 
review of the Veteran's documented medical history.  The Court 
has also expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or other 
physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  Further, as the September 2009 VA examiner's opinion was 
based on a complete review of the record and supported by a 
rationale, the Board finds this opinion to be of greater 
probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri, 4 Vet. App. at 470-71.

Both Disabilities

The Board acknowledges the Veteran's assertion that he has had 
hearing loss and neck pain since service.  The Board notes that 
he is competent to give evidence about observable symptoms such 
as hearing loss and pain.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Further, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board 
points out that he is not competent to self-diagnose hearing loss 
to an extent recognized as a disability for VA purposes or a neck 
disorder.  To the extent that he is claiming to have experienced 
continuous hearing loss and neck pain since service, he is not 
found to be credible.  His separation examination report reflects 
normal hearing and no abnormality of the neck.  A February 1987 
VA audiology examination found normal hearing and there is no 
evidence of hearing loss until the September 2009 VA examination 
report.  The earliest report of hearing loss is contained in his 
September 1986 claim.  There is no medical evidence of a neck 
disorder until May 2004.  Lastly, if the Veteran had experienced 
hearing loss and neck pain continuously since service, it would 
be reasonable to expect that he would have filed disability 
claims much sooner than in September 1986 and May 2004, 
respectively.  For all these reasons, the Board finds that the 
statements alleging or implying continuity of symptoms are not 
credible here.  Therefore, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.  Moreover, no competent and probative evidence of 
record causally relates the current hearing loss or neck 
disability to service.

In summary, the claims for service connection must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for a neck disability is denied.
REMAND

As regards the prostate condition, to include residuals of a 
urinary tract infection, the Veteran underwent a VA examination 
in November 2009.  The examiner noted the in-service diagnoses of 
gonorrheal urethritis in March 1975 and urethritis in June 1977.  
After examination, the examiner provided a diagnosis of 
questionable chronic urethritis, possibly associated with episode 
of gonorrheal urethritis.

The Board observes that the above opinion indicates that the 
Veteran has chronic urethritis that may be related to service.  
However, as expressed, the opinion is inadequate.  Thus, the RO 
should obtain a supplemental opinion that expresses the 
probability that the chronic urethritis is related to service.

As regards the chronic disability of the skin, to include tinea 
cruris, the Veteran underwent a VA examination in October 2009.  
The examiner observed that there were no scaling patches in the 
Veteran's groin on examination.  The examiner noted the in-
service diagnosis of tinea cruris in March 1976.  The examiner 
then opined that it is at least as likely as not that the tinea 
cruris during service could have been exacerbated by service but 
that, as it is a very common disorder and there was no evidence 
of the disorder on examination, any continuing problems with the 
disorder are less likely to be related to service.  The examiner 
did not provide an opinion on whether the tinea cruris had its 
onset in service.  The examiner also raised the issue of whether 
the tinea cruris existed prior to service.  

Although there was no evidence of tinea cruris during the 
examination, the record reflects complaints of a rash in the 
groin area from as early as October 1998 to as recently as 
January 2004, at which time he was prescribed Lamisil and 
hydroxyzine.  The Veteran filed his claim for a skin condition in 
May 2006, indicating that he still had the disability.  In this 
regard, the Board observes that he is competent to report that he 
has a rash in his groin.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
record also reflects that, as of November 2009, he was still 
using ketoconazole.  

It is now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See, e.g., 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the Court held 
in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as 
the veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current disability 
was satisfied.  Thus, an adequate opinion on whether any 
previously existing tinea cruris was incurred in or aggravated by 
service is still necessary.  Accordingly, the RO should obtain a 
supplemental opinion that addresses the above questions.

The examiner also noted a scaly plaque on the Veteran's lower 
abdomen and provided a diagnosis of lichen simplex chronicus.  
The examiner stated that it is impossible to state what caused 
the disorder but it definitely could have been triggered by long-
standing tinea cruris or corporis.  As noted above, the record 
reflects that the Veteran may have had a chronic rash in the 
groin area.  On remand, if the examiner finds that any previously 
existing tinea cruris is related to service, the examiner should 
then provide an opinion on whether the lichen simplex chronicus 
of the lower abdomen was caused by the tinea cruris.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran's 
claims file to be reviewed by the examiner 
who prepared the November 2009 VA 
genitourinary examination report (or a 
suitable substitute if that examiner is 
unavailable) to obtain a supplemental opinion 
that addresses the nature, extent, and 
etiology of the Veteran's chronic urethritis.  
The examiner should provide an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that the 
chronic urethritis had its onset in or is 
etiologically related to service, to include 
the episode of gonorrheal urethritis.  A 
complete rationale should be given for all 
opinions and conclusions.  

2.  The RO should also arrange for the 
Veteran's claims file to be reviewed by the 
examiner who prepared the October 2009 VA 
scars examination report (or a suitable 
substitute if that examiner is unavailable) 
to obtain a supplemental opinion that 
addresses the nature, extent, and etiology of 
the Veteran's tinea cruris.  

The examiner should provide an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that any 
previously existing tinea cruris was incurred 
in or aggravated by service.  The examiner 
should state whether the disorder had its 
onset in service.  If it is determined that 
the disorder clearly and unmistakably existed 
prior to service, an opinion must be 
provided, addressing (1) whether the disorder 
increased in severity in service; and, if so, 
(2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.

If the examiner finds that the tinea cruris 
was incurred in or aggravated by service, 
then the examiner should provide an opinion 
on whether it is at least as likely as not 
(50 percent or greater probability) that the 
lichens simplex chronicus of the lower 
abdomen was caused or aggravated beyond the 
natural progress of the disease (representing 
a permanent worsening of such disability) by 
the tinea cruris.  If aggravation is found, 
the examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  

A complete rationale should be given for all 
opinions and conclusions.  

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


